Citation Nr: 1725954	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  05-35 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for gastroesophageal reflux disease (GERD) from November 1, 2014. 

2.  Entitlement to a total rating based on individual unemployability (TDIU).

3.  Entitlement to service connection for sleep apnea secondary to a service-connected acquired psychiatric disorder and/or coronary artery disease.

4.  Entitlement to service connection for traumatic brain injury (TBI) residuals to include hearing impairment and dizziness.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2011, May 2013, and December 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

The December 2011 rating decision granted service connection for GERD.  The Veteran appealed the ratings assigned for GERD in that decision.  The claim for a TDIU was denied in the May 2013 rating decision.  The Veteran appealed the denial of that claim.  Finally, the December 2016 rating decision denied the claims for service connection for sleep apnea and TBI residuals.  The Veteran appealed the denial of those claims.  

The Veteran's claim of entitlement to an increased rating for GERD was previously before the Board in September 2012, December 2013, April 2015, December 2015, and June 2016.  The claim of entitlement to a TDIU was previously before the Board in April 2015 and December 2015. 

In September 2012, the Board denied the claim for an increased rating for GERD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The Court issued an Order granting a Joint Motion for Partial Remand (JMPR) in May 2013 and vacated that portion of the Board decision which denied entitlement to a compensable rating prior to November 10, 2011, and in excess of 10 percent since November 10, 2011. 

In December 2013, the Board again denied the Veteran's claim for increased ratings for GERD.  The Veteran once again appealed the denial of his claim to the Court.   The Court issued an Order granting a JMPR in July 2014 and remanded that portion of the Board decision which denied the Veteran's claim for a rating in excess of 10 percent for GERD since November 10, 2011. 

In an August 2014 rating decision, the disability rating for the Veteran's GERD was decreased from 10 percent to noncompensably (0 percent) disabling effective November 1, 2014. 

In an April 2015 decision, the Board denied the claim for entitlement to a rating in excess of 10 percent for GERD from November 10, 2011, to November 1, 2014, and determined that the reduction from 10 percent to noncompensably disabling effective November 1, 2014, was proper.  However, at that time the Board remanded the claim for entitlement to an increased (compensable) rating for GERD from November 1, 2014, and the claim for entitlement to a TDIU for additional development. 

In a December 2015 decision, the Board once again remanded the issues of entitlement to a compensable rating for GERD from November 1, 2014, and entitlement to a TDIU.

Of note, the Veteran also appealed the April 2015 Board decision which, in part, denied the claim of entitlement to a rating in excess of 10 percent for GERD from November 10, 2011, to November 1, 2014, to the Court.  In November 2015, the Court issued an Order granting a JMPR and remanded, in part, that portion of the Board decision which denied the Veteran's claim of entitlement to a rating in excess of 10 percent for GERD from November 10, 2011, to November 1, 2014.  In a June 2016 decision, the Board once again denied entitlement to a rating in excess of 10 percent for GERD from November 10, 2011, to November 1, 2014.  

With regard to the GERD and TDIU claims, following issuance of a July 2016 supplemental statement of the case (SSOC), additional evidence in the form of VA treatment reports, private treatment reports, and an October 2016 VA examination report were associated with the claims file and were not considered by the Agency of Original Jurisdiction (AOJ).  However, these records are either not pertinent to or cumulative or duplicative of the evidence already considered by the AOJ with regard to the claim for GERD.  The claim for a TDIU is granted in the decision herein.  Therefore, a remand for consideration of such evidence is not necessary.  38 C.F.R. § 19.37(b) (2016).


FINDINGS OF FACT

1.  The Veteran's service-connected GERD is consistent with once a month pyrosis; it is not consistent with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  

2.  The evidence of record demonstrates that the Veteran's service-connected acquired psychiatric disorder was so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience.

3.  The Veteran's sleep apnea is not attributable to his active duty service or to a service-connected disability.

4.  The Veteran's claimed TBI residuals to include hearing impairment and dizziness are not attributable to his active duty service.


CONCLUSIONS OF LAW

1.  Since November 1, 2014, criteria for a compensable rating for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7399-7346 (2016).

2.  Criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2016).

3.  Criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

4.  Criteria for service connection for TBI residuals to include hearing impairment and dizziness have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  The Veteran declined the opportunity to testify at a hearing before the Board. 

The Board last remanded the GERD and TDIU claims to obtain an additional medical opinion with regard to the claim for a TDIU and issue a SSOC to consider additional evidence which had not been previously considered by the agency of original jurisdiction (AOJ).  An opinion was obtained from a VA practitioner in July 2016 and the claims were readjudicated in a July 2016 SSOC.  As such, because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

With regard to the claim for an increased rating for GERD, TDIU, and entitlement to service connection for sleep apnea, the Veteran was provided with several VA examinations and/or etiological opinions were obtained (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes.  Additionally, the VA examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, while the Veteran's representative disagreed with the findings of the VA examiner with regard to the TDIU claim, as noted above, this claim is granted herein.  With regard to the TDIU and sleep apnea claims, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted or opinions obtained during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

With regard to the claim for entitlement to service connection for TBI residuals, while a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  In this case, the Veteran indicated in his claim that he believes that he has residuals of a TBI which resulted from a boiler explosion in service.  However, he has not claimed a continuity of symptomatology since active service.  Moreover, there is no currently diagnosed TBI or any residuals thereof.  As such, the Veteran's lay statements are insufficient to trigger VA's duty to provide an examination with an opinion.  See Waters, 601 F.3d 1274.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating - GERD

The appeal arises from a December 2011 rating decision.  The procedural history of this claim is noted in the introduction above.  The Veteran contends that he warrants a compensable rating for his service-connected GERD since November 1, 2014.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's GERD is rated as noncompensably disabling since November 1, 2014, pursuant to Diagnostic Codes 7399-7346.  See 38 C.F.R. § 4.114.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).   

Diagnostic Code 7346 pertains to hiatal hernia.  A 10 percent evaluation is assigned with two or more of the symptoms for 30 percent evaluation of less severity.  A 30 percent evaluation is assigned for symptoms of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent evaluation is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114, Diagnostic Code 7346 (2016).

In every instance where the schedule does not provide a zero evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Relevant VA outpatient treatment reports dated from 2013 to 2016 reflect that GERD was listed as an active problem.  The Veteran was advised to continue Prilosec.  The records do not reflect any GERD symptoms or complaints, or reports of impaired health.  

At a September 2015 VA examination, the Veteran was reported to have a diagnosis of GERD.  The Veteran's only reported symptom was once a month pyrosis.  He was noted to use Prilosec daily.  The examiner noted that the Veteran voiced no other symptoms of GERD even after additional questions.  The examiner concluded that the Veteran's GERD does not cause any impairment of health in any fashion.  The examiner also indicated that the Veteran's GERD does not impact his ability to work.  

With regard to Diagnostic Code 7346, the Board notes that a compensable rating requires two or more symptoms which include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  In this case, the Veteran endorsed pyrosis caused by GERD monthly.  However, there were no persistently recurrent or infrequent episodes of epigastric distress, dysphagia, regurgitation, substernal arm or shoulder pain, anemia, weight loss, nausea, vomiting, hematemesis, melena, esophageal stricture, spasm of the esophagus, or an acquired diverticulum of the esophagus.  Consequently, a compensable rating is not warranted under this diagnostic code.

The Board has considered whether any other diagnostic codes are relevant to the disability at issue.  However, the Veteran's disability at issue is most appropriately rated under the diagnostic code discussed above. 

In sum, the Veteran's GERD does not warrant a compensable rating at any time during the pendency of the appeal.

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

The medical evidence fails to show anything unique or unusual about the Veteran's service-connected GERD that would render the schedular criteria inadequate.  The Veteran's symptoms of his disability have been specifically identified by the examiner of record which formed the basis for the schedular rating that was assigned.  The Veteran has not reported any unique or unusual symptoms of any of his service-connected GERD on appeal.  As such, the schedular rating criteria that have been applied in this case reasonably and adequately describe the Veteran's disability picture and therefore referral for consideration of extraschedular ratings is not warranted. 

TDIU

Historically, the Veteran submitted a claim for entitlement to a TDIU in January 2013.  The claim was denied in a May 2013 rating decision.  The Veteran appealed the denial of his claim and this appeal ensued.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  However, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During the relevant period on appeal, service connection was in effect for an acquired psychiatric disorder, rated at 70 percent; coronary artery disease, rated at 60 percent; tinnitus, rated at 10 percent; diabetes mellitus, rated at 10 percent for the period from July 8, 2014, to July 1, 2016 (thereafter service connection was severed); and GERD, rated at 10 percent prior to November 1, 2014, and noncompensably (0 percent) since that date.  His combined disability rating is 90 percent during the relevant time period on appeal.  See 38 C.F.R. § 4.25.  Because the Veteran has one service-connected disability rated as at least 60 percent, the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) are met.  

The Veteran submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) in March 2013.  He indicated that he was unable to work due to bleeding ulcers and a heart condition.  He reported that his disabilities affected his full-time employment beginning in 2004.  He indicated that he last worked in 1990 for the City of Omaha in Sewage Treatment.  He also noted that he finished two years of college.  

The Veteran submitted a second VA Form 21-8940 in April 2013.  He indicated that his service-connected heart condition prevented him from working.  He reiterated the same work and education history.  He reported that he was unable to work due to his service-connected coronary artery disease.   

In August 2013, E. Oliveto, M.D., submitted a VA Form 21-0960P-2, Mental Health Disorders Benefits Questionnaire.  The Veteran's symptoms were reported to be depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, mild memory loss, impairment of short and long term memory, flattened affect, irrelevant speech, difficulty understanding complex commands, impaired judgment under stress, amotivated, difficulty/inability establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, including work or a worklike setting, and suicidal ideations after Vietnam.  Dr. Oliveto indicated that the Veteran does not work and has not worked for years. 

In a July 2015 statement, Dr. Oliveto reported that the Veteran was totally and permanently disabled due to various psychiatric disabilities.  

The VA examiner who conducted the GERD examination in September 2015 rendered an opinion with regard to the Veteran's claim for a TDIU at that time.  The examiner reviewed the Veteran's relevant medical history and interviewed the Veteran.  The Veteran reported that he last worked about twenty years ago for the City of Omaha in sewage but was terminated because of his inability to do bookwork or stay abreast of operations.  The examiner provided the following opinions:  With regard to the heart disability, the Veteran was noted to have had a number of stents and his EF (ejection fraction) is preserved.  The examiner concluded that it is unlikely that the Veteran would obtain/maintain any gainful employment requiring physical or strenuous activity, extensive walking or standing, overhead work, repetitive physical work, or any type or work that involves exertion.  The examiner indicated that the Veteran was capable of sedentary work such as minimal administrative duties, filing, and nonexertional types of work as these would not tax any cardiac workload.  With regard to GERD, this disability would not affect any type of employment as he only has once a month episodes of pyrosis.  As such, GERD would not affect physical or sedentary types of work.  With regard to diabetes mellitus, the examiner noted that a May 2015 VA outpatient treatment report reflected that it does not appear that the Veteran has a current diagnosis of diabetes mellitus but the examiner noted that the Veteran had a previous diagnosis of diabetes mellitus.  He stated that the records reflect that the Veteran denied any treatment for or symptoms of diabetes mellitus and as such it is unlikely that diabetes would interfere with employment as he has no symptoms, takes no treatment, and has unimpressive lab values.  With regard to the psychiatric disorder, the Veteran reported that he was under stress and anxiety but he is able to play keno and attend to his daily chores.  The examiner indicated that stress and anxiety would affect types of employment that would require reading or following instructions and listening to supervisors.  He stated that the Veteran was capable of minimal technical types of work. 

In a July 2016 statement, the Veteran's representative indicated that the Veteran should be awarded a TDIU based on his psychiatric symptomatology.  He noted that the Veteran's mental health condition and attendant symptoms would make even sedentary work difficult, as it usually requires adapting to a work like setting, maintaining effective relationships, concentration, and memory.  The representative referenced the Veteran's 70 percent rating assigned and the symptoms reported by Dr. Oliveto.  

A May 2016 VA cardiology outpatient treatment entry reflects that the Veteran was seen for a followup appointment for coronary artery disease.  The practitioner indicated that the Veteran requested that he provide an opinion saying that the Veteran was unemployable from a cardiac standpoint.  However, the practitioner indicated that the Veteran was not unemployable from a cardiac standpoint given the right job (a desk job or counter job) he could find employment.

In June 2016, another opinion was obtained from the September 2015 VA examiner.  The examiner reviewed the Veteran's claims file and relevant medical history and provided the following opinions:  Concerning tinnitus, this disability does not render the Veteran unable to work.  The examiner noted that the tinnitus may cause distraction in quiet settings but does not prevent people from working.  With regard to GERD, the examiner noted that the Veteran had recently undergone a VA examination which reflected very minimal and infrequent symptoms (see September 2015 VA examination report) and as such his GERD does not prevent him from being employed.  Regarding the acquired psychiatric disorder, the examiner indicated that the psychiatric disorder was likely to affect some types of employment where the Veteran needs to be attentive or follow orders or perform more stressful work.  The examiner noted that those types of employment would likely be affected.  However, the examiner indicated that the mental health disorder is not likely to render his completely unemployable, as sedentary or nonstressful types of work could still be performed.  The examiner also referenced the May 2016 VA cardiology outpatient entry reported above.   

In a September 2016 statement, Dr. Oliveto indicated that he was the Veteran's treating psychiatrist and he reported that the Veteran's psychiatric disorders severely impair him occupationally and socially.  Dr. Oliveto concluded that the Veteran was unable to maintain gainful employment.    

In this case, while the VA opinions of record indicate that the Veteran is capable of certain types of employment, the Veteran's treating psychiatrist rendered an opinion that the Veteran was unemployable due to his service-connected acquired psychiatric disorder.  The examiner included reference to the severity of the symptoms of the service-connected psychiatric disability which precluded the Veteran from obtaining or maintaining substantially gainful employment.  Consequently, the positive opinion of record places the totality of the evidence in relative equipoise.  In such a situation, VA regulations dictate that reasonable doubt be resolved in the Veteran's behalf.  Therefore, a TDIU is granted.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Sleep Apnea

Historically, the Veteran submitted a claim for service connection for sleep apnea due to a service-connected acquired psychiatric disorder and/or a service-connected heart disability in October 2016.  In a December 2016 rating decision, the Veteran's claim was denied.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

Service connection may also be granted on a secondary basis when a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. §  3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.

A review of the Veteran's service treatment reports does not reflect any complaints, findings, or treatment for sleep apnea.  

VA treatment reports reflect that the Veteran underwent an unattended nocturnal home study in July 2016.  Based on the results of the study, the Veteran was assessed with severe obstructive sleep apnea (OSA) with clinically significant oxygen desaturation.  The Veteran was advised to consider the use of an auto-titrating CPAP machine. The examiner also indicated that weight loss should be considered as an adjunct treatment.     

In a September 2016 statement, the Veteran's treating psychiatrist, Dr. Oliveto, noted that the Veteran has severely disabling sleep apnea.  He did not provide any etiology for the disorder.    

An etiological opinion was obtained from a VA practitioner in October 2016.  The examiner reviewed the Veteran's claims file and relevant medical history and opined that it is less likely than not that the Veteran's OSA was proximately due to or the result of the service-connected psychiatric disorder or coronary artery disease.  The examiner's rationale was that the coronary artery disease is not a known risk factor for OSA and there is no generally accepted evidence of any acquired psychiatric disorder being a cause of OSA which is caused by blockage of the upper airway by soft tissue.  The examiner also opined that it is less likely than not that the Veteran's OSA was aggravated beyond its natural progression by the service-connected acquired psychiatric disorder or coronary artery disease.  The examiner's rationale was that there is no medical connection between OSA and coronary artery disease or any acquired psychiatric disorder.

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for sleep apnea.

The Board will first address direct service connection.  Of note, the Veteran does not contend that his sleep apnea resulted directly from service.  The Board finds that the competent evidence of record does not show a relationship between the Veteran's sleep apnea and his period of active service.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that sleep apnea is related to his period of service.  As such, service connection is not warranted on a direct basis.

The Board will next address secondary service connection.  The Board finds that the competent evidence of record does not show a relationship between the Veteran's sleep apnea and his service-connected acquired psychiatric disorder or coronary artery disease.  The only medical opinion of record indicates that it is less likely than not that the Veteran's sleep apnea was caused or aggravated by his service-connected acquired psychiatric disorder or coronary artery disease.  The examiner reviewed the claims file, considered the Veteran's contentions, and provided a rationale to support the opinions.  There is no competent evidence to contradict this opinion.  The Veteran has not submitted any competent evidence which provides a basis for the conclusion that sleep apnea is caused or aggravated by any service-connected disability.    

Although the Veteran contends that he has sleep apnea related to service-connected disabilities, the Veteran has submitted no competent medical evidence or opinions to corroborate those contentions.  38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions). 

The Veteran's opinion is not competent to provide the requisite etiology of the sleep apnea because such a determination requires medical expertise.  As a lay person, the Veteran is considered competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of sleep apnea.  See Layno v. Brown, 6 Vet. App. 465   (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with sleep apnea.  As such, the Veteran's opinion on its own is insufficient to provide the requisite nexus between his sleep apnea and any service-connected disability. 

Therefore, the lay statements regarding the Veteran's sleep apnea being related to service are not competent as the Veteran is not medically qualified to provide evidence regarding matters requiring medical expertise, such as an opinion as to etiology. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for sleep apnea, and the claim is denied.

TBI Residuals

Historically, the Veteran submitted a claim for service connection for TBI residuals in October 2016.  In a December 2016 rating decision, the Veteran's claim was denied.  The Veteran disagreed with the denial of his claim and this appeal ensued.  

A review of the Veteran's service treatment reports reflects that neurological examination was normal at the Veteran's July 1962 entrance examination and May 1965 separation examination.  No defects or diagnoses were noted at the Veteran's separation from service.  The records do not reflect any reference to any injuries to the Veteran's head during service.  

Post-service private treatment reports from M. Al-Turk, M.D., dated from 1976 to 1993 do not reflect any complaints, findings, or treatment for residuals of a TBI.  

Treatment reports from various providers submitted from the SSA does not reflect treatment for or a diagnosis of a TBI or any residuals thereof.  

At an October 2014 VA PTSD examination, the examiner specifically reported that the Veteran does not have a diagnosed TBI.  

In a September 2016 statement, Dr. Oliveto reported that the Veteran sustained a high impact concussive head injury which caused a possible TBI and hearing impairment.  As noted, Dr. Oliveto is a psychiatrist and did not include any record of treatment for a TBI.  

Post-service VA treatment reports dated as early as 2000 do not reflect any complaints, findings, or treatment for TBI residuals.  The Veteran specifically denied dizziness in May 2016 and November 2016.  

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for TBI residuals.  

The Board acknowledges that the Veteran is competent to report that the symptoms he attributes to an explosion in service.  Barr v. Nicholson, 21 Vet. App. 303   (2007) (lay testimony is competent to establish the presence of observable symptomatology); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he experiences an injury in service.  .

However, the evidence or record does not include a diagnosed TBI or any residuals thereof during service or at any time since service.  In all claims for service connection, the threshold requirement is evidence of a currently diagnosed disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Veteran has reported residuals of a TBI to include dizziness and hearing impairment, the competent medical evidence of record does not establish any currently diagnosed TBI or residuals thereof.  Consequently, the objective findings do not support the finding of a diagnosis of a TBI or any residuals.  The best evidence at this time simply fails to establish the current presence of TBI residuals.  Consequently, entitlement to service connection for TBI residuals is denied.



ORDER

Entitlement to a compensable rating for GERD from November 1, 2014, is denied. 

Entitlement to a TDIU is granted.

Entitlement to service connection for sleep apnea secondary to a service-connected acquired psychiatric disorder and/or coronary artery disease is denied.

Entitlement to service connection for TBI residuals to include hearing impairment and dizziness is denied.



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


